Citation Nr: 1735900	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  15-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left knee osteoarthritis with chronic pain as secondary to service-connected right knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1987, August 1988 to July 1989, and May 2008 to July 2008.  He also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a left knee disability.

In December 2016, the Board denied service connection for a left knee disability.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In May 2017, the Veteran's representative and VA's General Counsel filed a joint motion for remand (JMR).  The Court granted the JMR that same month, vacating the December 2016 Board decision, and remanding the matter for additional proceedings consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a left knee disability that is caused by his service-connected right knee disorders.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, left knee osteoarthritis with chronic pain is proximately due to his service-connected right knee disorders.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran is in receipt of service connection for right knee degenerative joint disease (DJD) and right knee removal of semilunar cartilage.  The Veteran claims that he currently has a left knee disability that is due to his service-connected right knee disorders.

Treatment records reflect the Veteran's diagnosis of a left knee meniscus tear and resulting DJD, as well as a total left knee replacement in May 2016.  As such, the Veteran has met the current disability requirement.

Service treatment records do not show a diagnosis of, treatment for, or complaints of a left knee disability.  The Veteran was continuously found fit for duty with regard to his left knee.  The Veteran reported lifting and carrying boxes, banging knees, climbing ladders, playing basketball and baseball, and carrying a rucksack for marches in service, but he has not identified a specific in-service event or injury to the left knee.

A December 2012 VA examination report reflects left knee meniscal tear, and arthroscopic repair, residuals, to include DJD.  The VA examiner reviewed the Veteran's claims file and opined that the Veteran's left knee disability was less likely than not "proximately due to the right knee condition" because there was a "lack of a body of scientific knowledge to support the notion that one side (here right) knee DJD, caused or aggravated the contralateral (here left) meniscal tear, and arthroscopic repair, residuals, to include DJD."

VA treatment records in June 2013 document magnetic resonance imaging (MRI) showing bilateral DJD of both knees.  The Veteran was seen by his orthopedic surgeon, and his orthopedic physician assistant (PA) reviewed the Veteran's MRI and discussed with him that "the left knee pain [could] certainly be overcompensation from old injuries to the right knee."  In October 2014, the Veteran's orthopedic surgeon noted "left knee also with some increased symptoms now that 'limping' on right."

A September 2015 VA examination report reflects review of the Veteran's claims file, to include service treatment records; the December 2012 VA examination report; private treatment records; and VA treatment records, to include the June 2013 PA's notation.  The VA examiner opined that the left knee disability was less likely than not related to service because the Veteran consistently reported no injury to the left knee in service and there were no in-service records of an injury or symptoms.  The examiner further explained that regular training and service activities, such as sports and climbing ladders, were not considered trauma or injuries, and did not provide a mechanism of injury that would be expected to result in meniscal tear or degenerative disease, particularly given the Veteran's relatively short time on active duty.  Additionally, the examiner noted that the Veteran attended multiple medical appointments since 2005 with no mention of left knee symptoms, and that complaints of knee symptoms began in 2011, several years after service.  The examiner also explained that there was no significant chronic abnormal gait found on examination or indicated in medical appointments since 2005, and agreed with the December 2012 VA examiner that there was a lack of scientific knowledge to support the notion that DJD in one knee could cause or aggravate a contralateral meniscal tear or degenerative joint disease.  Therefore, the examiner found that there was no mechanism for the right knee to cause the left knee disability.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability is etiologically related to his service-connected right knee disorders.  The Board notes that the December 2012 and September 2015 VA examiners provided negative nexus opinions.  Nevertheless, in June 2013, the Veteran's PA stated that his "left knee pain [could] certainly be overcompensation from old injuries to the right knee," and his orthopedic surgeon noted that the Veteran's left knee symptoms had increased now that he was limping on his right.  While the September 2015 VA examiner noted the June 2013 PA's statement, he did not address it in his rationale.  Further, the examiner did not discuss the orthopedic surgeon's note discussing increased left knee symptoms now that he was limping on his right.  Thus, the Board finds that the June 2013 and October 2014 statements from the Veteran's orthopedic surgeon and PA are entitled to at least as much probative weight as the December 2012 and September 2015 VA examiners' opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Those opinions were somewhat ambiguous as to whether the right knee disability caused or aggravated the Veteran's left knee disability.  Resolving interpretive doubt in favor of the Veteran, the Board reads the opinions as indicating a causal relationship.  Cf. Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  In addition, to the extent that the positive opinions lacked a detailed rationale, reading them as a whole and in the context of the evidence of record, they contain sufficient explanation of a causal relationship to warrant a finding of service connection on a secondary basis. Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The evidence is thus at least evenly balanced as to whether the Veteran has a left knee disability that is caused by his service-connected right knee disorders.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a left knee disability secondary to service-connected right knee disorders is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a secondary basis pursuant to 38 C.F.R. § 3.310(a), consideration of other theories of entitlement to the same benefit is not required.


ORDER

Entitlement to service connection for left knee osteoarthritis with chronic pain secondary, to right knee disorders, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


